C. Allen, J.
This bill was dismissed on the ground that the evidence was not competent and sufficient to maintain it. But, upon consideration, we think the evidence might have warranted a decision for the plaintiffs, as against both of the defendants. It is true that neither the constitution nor the by-laws of the society provide for holding exhibitions with premiums, or for any further liability on the part of the members than for the payment of the initiation fee and annual assessment. But it was not inconsistent with the purposes of the society, as shown by the constitution, to hold exhibitions and award premiums. Mere membership would not bind anybody for any further payment than the initiation fee and annual assessment; but such members as participated in a vote to incur further expenses for an exhibition with premiums, or as assented to be bound by such vote, would be bound thereby. It therefore became a question of fact whether either or both of the defendants so participated- or assented. It was not necessary to prove such participation or assent by formal records. Newell v. Borden, 128 Mass. 31, 34. The testimony introduced was competent, and its sufficiency should be determined as a question of fact.

Oase to stand for a further hearing.